
	

115 S3320 IS: Protecting Seniors with Student Loans Act of 2018
U.S. Senate
2018-08-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3320
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2018
			Mrs. McCaskill introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To prevent low-income seniors from losing benefits due to defaulted student loan debt by increasing
			 the amount of benefits exempted from garnishment.  
	
	
		1.Short title
 This Act may be cited as the Protecting Seniors with Student Loans Act of 2018.
		2.Modification of exemption from administrative offset
 (a)In generalSection 3716(c)(3)(A) of title 31, United States Code, is amended— (1)in clause (i), by striking clause (ii) and inserting clauses (ii) and (iii);
 (2)in clause (ii), by striking An amount and inserting Except as provided in clause (iii), an amount; and (3)by adding at the end the following:
					
 (iii)(I)For a claim of the Department of Education that is subject to collection by administrative offset under this section—
 (aa)an amount of $14,196 which a debtor may receive under Federal benefit programs cited under clause (i) within a 12-month period shall be exempt from offset under this subsection; and
 (bb)in applying the exemption under item (aa), the disbursing official shall— (AA)reduce the exemption amount for the 12-month period by the amount of all Federal benefit payments made during such 12-month period which are not subject to offset under this subsection; and
 (BB)apply a prorated amount of the exemption to each periodic benefit payment to be made to the debtor during the applicable 12-month period.
 (II)For purposes of subclause (I), the amount of a periodic benefit payment shall be the amount after any reduction or deduction required under the laws authorizing the program under which such payment is authorized to be made (including any reduction or deduction to recover any overpayment under such program).
 (III)The Secretary of the Treasury shall annually adjust the amount of the exemption under subclause (I)(aa) to reflect the change in the Consumer Price Index for All Urban Consumers published by the Department of Labor..
 (b)ApplicabilityThe amendments made by this section shall apply to the collection of a claim by an administrative offset taken after the date of enactment of this Act relating to a claim that arises before, on, or after the date of enactment of this Act.
			
